IN THE SUPREME COURT OF THE STATE OF NEVADA


               JESUS LUIS AREVALO,                                       No. 85169
                                 Appellant,
                             vs.
               CATHERINE MARIE AREVALO, N/K/A                            FILE
               CATHERINE MARIE DELAO,
                                 Respondent.                             oCT   2   4    2022
                                                                       ELETH            BPOWN
                                                                     CLE               EME COURT

                                                                    BY
                                                                          DEPUTY CLERK




                                    ORDER DISMISSING APPEAL

                           This is a pro se appeal from a post-divorce decree district court
               order directing (1) appellant to obtain a life insurance policy, (2) that an
               indemnification QDRO will not be entered if appellant obtains the required
               life insurance, (3) counsel for respondent to notify the court if a compliant
               life insurance policy is obtained, and (4) that if appellant fails to timely

               obtain life insurance, the indemnification QDRO shall be submitted to the
               court for signature. Eighth Judicial District Court, Family Court Division,
               Clark County; Charles J. Hoskin, Judge.
                           Review of the notice of appeal and documents before this court

               reveals a jurisdictional defect. The order challenged on appeal does not
               appear to be substantively appealable.     See Brown v. MHC Stagecoach,
               LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court "may only
               consider appeals authorized by statute or court rule"). In particular, the
               order does not appear appealable as a special order after final judgment
               because it relates to the mere enforcement of a prior district court order.
               See Gumrn v. Mainor, 118 Nev. 912, 59, P.3d 1220 (2002) (recognizing that
SUPREME COUR
     OF
   NEVADA

(Or ,)47A                                                                  7z                      tf'6'
                a post-judgment order must affect rights growing out of the final judgment
                to be appealable). Accordingly, this court concludes that it lacks jurisdiction
                and
                            ORDERS this appeal DISMISSED.




                                                                    , J.
                                         Hardesty


                                                                  (1                   ,   J.
                Stiglich                                    Herndon




                cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                      Jesus Luis Arevalo
                      Willick Law Group
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


10) I 947A
                                                      2